On Petition for Rehearing.
Gavin, C. J.
At the request of counsel, the court has again given this cause consideration, but our views of the case have not been changed.
Counsel earnestly insist that the decision contra*357yenes the law declared in Brazil Block Coal Co. v. Hoodlet, 129 Ind. 327, that, “When a master orders a. servant to do something which involves encountering a risk not contemplated in his employment, although the risk is equally open to the observation of both, it does not necessarily follow that the servant either assumes the increased risk, or is negligent in obeying the order.”
Filed May 15, 1896.
In this they are in error. The opinion neither holds that appellant assumed the risk, nor that he was guilty of negligence. The holding simply is that the facts do not show want of negligence. There is a well-defined and manifest distinction between a state of facts which shows a party guilty of negligence and one which fails to show, him not guilty of negligence.
Appellant’s conduct is not sufficiently set forth in the verdict to authorize a legitimate inference oneway or the other, as to his negligence. The jury, in drawing the conclusion of freedom from negligence, possibly took into account facts disclosed, perhaps by the evidence, but not contained in the verdict, just as the counsel do in arguing their petition, upon the supposition that to have looked ahead would have been unavailing because of the difficulty of “seeing through the forms of five men in front of him,” of which condition of things the verdict does not speak. In our consideration of the matter involved, we are, by the law, limited to the verdict.
Petition overruled.